IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,470


EX PARTE MARVIN WAYNE WILLIAMS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 954592-A IN THE 338th DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to thirty-one years' imprisonment. The Court of Appeals affirmed his
conviction. Williams v. State, No. 01-04-00836-CR (Tex. App.-Houston [1st Dist.], delivered June
30, 2005, no pet.).
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to advise him of his right to petition for discretionary review pro se.	Appellate counsel filed
an affidavit with the trial court. Based on that affidavit, the trial court has entered findings of fact
and conclusions of law that appellate counsel failed to advise applicant of his right to petition for
discretionary appeal pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Court of Appeals in
Cause No. 01-04-00836-CR that affirmed his conviction in Case No. 954592-A from the 338th
Judicial District Court of Harris County, Texas. Applicant shall file his petition for discretionary
review with the Court of Appeals within 30 days of the date on which this Court's mandate issues.
	Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: July 26, 2006
Do not publish